Per Curiam:

This is an automobile wreck case. Vickey Edens (plaintiff) appeals the interlocutory order which transferred this case to the jury docket. She does not appeal the resulting jury verdict. Her Notice of Intent to Appeal and her exceptions challenge the interlocutory order only. We dismiss.
“After entry of final judgment in a case, prior interlocutory judgments and intermediate orders can be reviewed only upon appeal from the final judgment____” Huyler v. Kohn, 156 S. C. 437, 441, 153 S. E. 460, 461 (1930).
Accordingly, we dismiss this appeal.